Filed 5/7/21 P. v. Paredes CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




    THE PEOPLE,                                                                                C090403

                    Plaintiff and Respondent,                                      (Super. Ct. Nos. 19F2405,
                                                                                           13F7483)
           v.

    JOEL ALBERTO PAREDES,

                    Defendant and Appellant.




          A jury found defendant Joel Alberto Paredes guilty of committing domestic
violence and falsely imprisoning his ex-girlfriend during an argument. On appeal,
defendant contends the trial court erred when it declined to stay the sentence on his false
imprisonment conviction, pursuant to Penal Code1 section 654. Finding no error, we
affirm.




1         Undesignated statutory references are to the Penal Code.

                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
                                              I
                                         The Facts
       Defendant had an on-again-off-again relationship with J. T., the mother of his
daughter. One evening, after spending the day together, defendant and J. T. drank
alcohol together at J. T.’s home and they began to argue. Defendant took J. T.’s phone
and put it in his pocket because he wanted to have a conversation with J. T. He told J. T.
he wanted to get married, but J. T. said she did not want to be with him. Defendant
became very upset. J. T. wanted to end the argument and go to bed, but defendant boxed
her in against the stove. J. T. felt stressed and trapped. She told defendant she felt
claustrophobic and shoved defendant away, but defendant grabbed both her arms hard
and held her against the stove. He was drunk and panicky. As defendant held J. T., he
told her, “We’re going to be together . . . me, you, and our daughter. We’re going to be a
family finally.” “We’re going to end the single mom cycle.” J. T. broke free, but two
seconds later, defendant again grabbed J. T.’s arms and pushed her against the counter.
He held her there for a couple of minutes as they continued to argue. Defendant
eventually let go of J. T.
       J. T. threatened to call the police on defendant. Defendant said that she could not
call them because he still had her phone. J. T. said she would just go to the neighbor’s
house and have them call the police. Defendant said “something smart” like “Go ahead.
Go to the neighbor’s. Have them do it.” They yelled at each other for several more
minutes until J. T. opened the front door so she could run outside to the neighbor’s house
to call the police. As she ran out the door, defendant grabbed J. T. by the arm, swung her
back into the house, shut the door, and locked it. Defendant boxed J. T. in on the couch
and yelled at her for about 20 minutes. Their argument eventually de-escalated. They
both went outside for a cigarette, and the police arrived. J. T. had bruises on her arms,
which were not present before defendant grabbed her. J. T. estimated that approximately

                                              2
10 minutes elapsed between the incident in the kitchen and her attempt to go to the
neighbor’s house to call the police.
                                             II
                               The Verdict And Sentencing
       At closing, the prosecution explained that the charges of false imprisonment and
domestic violence arose from two possible acts: first, when defendant grabbed and held
J. T. in the kitchen, and second, when defendant grabbed her and pulled her into the
house as she ran out the front door. The jury was given a unanimity instruction and it
found defendant guilty on both counts. Defendant waived a jury trial on the special
allegations that he committed two felonies while released from custody for another
offense (§ 12022.1), which the trial court found to be true.
       At sentencing, defense counsel argued that the trial court should apply section 654
to stay the sentence on one of the charges, contending both counts constituted a single act
or a continuous course of conduct. The trial court declined to apply section 654, finding
that defendant had the same motive when he committed both crimes, but that the crimes
constituted separate offenses. It concluded that “the Court does not view that those are
separate or the same offense as would be defined in and for purposes of concurrent
sentencing under 654.”
       The trial court sentenced defendant to the midterm of three years for domestic
violence and a consecutive eight-month term of one-third the midterm for false
imprisonment. The trial court stayed the enhancements. It also sentenced defendant to a
consecutive one-year term of one-third the midterm for the sale of a controlled substance
in another case. His aggregate sentence was four years and eight months.
                                       DISCUSSION
       Defendant argues the trial court erred and violated his due process rights when it
declined to stay the sentence for false imprisonment pursuant to section 654. He
contends that both crimes were part of an indivisible course of conduct in which

                                             3
defendant had the sole objective of restraining J. T. so he could talk to her. We are not
persuaded.
       Section 654, subdivision (a), provides in pertinent part: “An act or omission that
is punishable in different ways by different provisions of law shall be punished under the
provision that provides for the longest potential term of imprisonment, but in no case
shall the act or omission be punished under more than one provision.” The statute does
not prohibit multiple convictions for the same conduct, only multiple punishments.
(People v. Monarrez (1998) 66 Cal.App.4th 710, 713.) “In such a case, the proper
procedure is to stay execution of sentence on one of the offenses.” (Ibid.)
       “In any section 654 inquiry, the court must initially ascertain the defendant’s
objective and intent. [Citation.] ‘ “If he entertained multiple criminal objectives which
were independent of and not merely incidental to each other, he may be punished for
independent violations committed in pursuit of each objective even though the violations
shared common acts or were parts of an otherwise indivisible course of
conduct.” ’ [Citation.] ‘Whether the defendant maintained multiple criminal objectives
is determined from all the circumstances and is primarily a question of fact for the trial
court, whose finding will be upheld on appeal if there is any substantial evidence to
support it.’ ” (People v. Tom (2018) 22 Cal.App.5th 250, 260.)
       A trial court “is vested with broad latitude” in making the factual determination
whether section 654 applies. (People v. Vang (2010) 184 Cal.App.4th 912, 915-916.)
We review the evidence in a light most favorable to the trial court’s determination and
presume in support of that determination the existence of every fact the trier of fact could
reasonably have deduced from the evidence. (People v. Cleveland (2001) 87 Cal.App.4th
263, 271.) If the trial court reaches a correct outcome, we must affirm the judgment even
if the trial court’s rationale for its decision was incorrect. (D’Amico v. Board of Medical
Examiners (1974) 11 Cal.3d 1, 18-19.)



                                              4
       Substantial evidence supports a finding that defendant had separate objectives
when he grabbed and held J. T. in the kitchen and when he pulled J. T. inside and locked
the door. The evidence shows that immediately prior to grabbing J. T. in the kitchen,
defendant took her phone so that he would have her full attention. He told her they
should be together as a family, and when she declined, he gripped her arms. As he held
her, he continued to argue that she should marry him and that they should be a family.
Thus, defendant’s objective in the kitchen was to make J. T. listen to him and persuade
her to take him back. However, in pulling J. T. back inside the house and locking her in,
defendant intended to prevent J. T. from going to the neighbor’s house to call the police.
At that time, defendant had J. T.’s phone so she was unable to call the police herself.
J. T. had threatened to go to the neighbor’s house to call the police, and defendant taunted
her to go ahead. But when she opened the door to do so, defendant grabbed her, forced
her back inside, and locked her in, thus fulfilling his objective of preventing her from
obtaining a phone from the neighbor’s house to call the police.
       Moreover, the two incidents occurred approximately 10 minutes apart. Separate
violations against the same victim may be separately punished where there is time for
reflection between the acts, even if they are part of an indivisible course of conduct. (See
People v. Louie (2012) 203 Cal.App.4th 388, 399 [15 minutes between threat and arson
gave the defendant the opportunity to reflect and renew his intent]; People v. Surdi
(1995) 35 Cal.App.4th 685, 688-690 [multiple punishments for offenses that were part of
an indivisible course of conduct, where offenses were “separated by considerable periods
of time during which reflection was possible”].)
       As defendant committed two divisible acts with distinct objectives, substantial
evidence supports the trial court’s decision to decline to apply section 654. The trial
court’s decision is supported even if its rationale behind its decision was not correct.
Because we reject defendant’s claim of error, we also reject his argument that he was
denied adequate due process.

                                              5
                                  DISPOSITION
      The judgment is affirmed.



                                           /s/
                                           Robie, Acting P. J.



We concur:



/s/
Hoch, J.



/s/
Renner, J.




                                       6